Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

	

	Response to Amendment
Applicant's argument, filed on March 09, 2022 has been entered and carefully considered. Claims 16-21, 26-31 and claims 16-31 are pending. 

Response to Arguments
Applicant's arguments filed on 03/09/2022 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (US. Pub. No. 2004/0041822 A1) in view of Milnes (US. Pat. No. 6,463,121 A1) and further in view of Chang, Nelson(US 2004/0085451 A1; hereinafter as Chang) .
Regarding claim 16, Iizuka teaches an image processing device comprising([see in Fig. 1]-image processing device): one or more memories storing instructions; and one or more processors configured to execute the instructions to([see in Fig. 1]-processors): display a first image indicating a target object superimposed on a captured image([see in Fig. 3 and 12 and para 0116]- a virtual object as a main character upon shooting, and 307b, a virtual object corresponding to viewers) which are superimposed on a image to be observed by the performer 303 and a image taken by the camera 304; 308, a image generation device for generating a image to be observed by the performer 303; 309, a image superimpose device for superimposing a image of the virtual objects 307 on a image taken by the camera 304; 310); accept an operation for inputting a predetermined size of the target object on a real space([see in Fig. 1, para 0014]- In FIG. 1, reference numeral 101 denotes a image input device (image input means); 102, a position/posture sensor (image input parameter acquisition means); 103, a moving device; 104, a distance sensor; 105, an HMD (head-mounted display) serving as display means; 106, a position/posture sensor (display parameter acquisition means)); accept an operation for inputting movement of the first image indicating the target object on the captured image, the target object being determined based the predetermined size and a predetermined solid shape on the real space([para 0009;0014]-information of an object during image inputting is measured, and since the position, size, and shape of a CG character which is to be virtually laid out in a real world are not calculated, even when portions of the object and CG character collide each other in a composite image, such collision cannot be detected (although collision between an object and moving robot can be detected, the sizes and shapes of the moving robot and CG character do not always match).).
However, Iizuka does not explicitly disclose display the first image indicating the target object in a view of an appearance corresponding to a position on the captured image after the movement, wherein, the appearance corresponding to the position on the captured image after the movement is difference from an appearance corresponding to a position on the captured image before the movement.
In analogous art Milnes teaches display the first image indicating the target object in a view of an appearance corresponding to a position on the captured image after the movement, wherein, the appearance corresponding to the position on the captured image after the movement is difference from an appearance corresponding to a position on the captured image before the movement ([col. 2, lines 17-23]- The appearance of the first object is emphasized within the second object, movement of the first object within the second object is detected and relative position of the second object to the X-ray source is changed as a function of movement of the first object before a new display image is captured). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Milnes to the modified system of Iizuka a medical image processing system, and more particularly to a system and method for positioning an acquisition device and acquiring an image based on image data[Milnes; col. 1, lines 6-10].
However, the combination of Iizuka and Milnes don’t exclusively disclose accept, by a displayed screen, an operation for inputting movement of the first image indicating the target object on the captured image.
In an analogous art, Chang teaches accept, by a displayed screen, an operation for inputting movement of the first image indicating the target object on the captured image ([see in fig. 1 and 3]- Reference is also made to FIG. 1. At 10, a predesigned calibration pattern 50 is displayed in front of planar background 18 (i.e. on front planar surface 44). Preferably, calibration pattern 50 is positioned primarily within dual area of coverage 46. Calibration pattern 50 is a predesigned pattern, such as a checkerboard pattern, on a planar surface having robust features, such as the corners of the checker board rectangles, to be identified by CPU 30. The size and attributes of calibration pattern 50 have been previously entered into and are known by CPU 30. At 112, first camera 14 captures a first image of calibration pattern 50. The first image is transmitted to CPU 30 via first video capture device 32. At 114, CPU 30 analyzes the first image to locate the captured robust features of calibration pattern 50. At 116, second camera 16 captures a second image of calibration pattern 50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chang to the modified system of Iizuka and Milnes an image capture and viewing system, more particularly, to an image capture and viewing system generating and displaying synthesized images at virtual camera viewpoints positioned between at least two actual cameras [Chang; para 0001].
Regarding claim 17, Iizuka teaches wherein the predetermined solid shape indicates a shape of a person ([para 0089;0091; 0182 and 0258]-shape of a object).
Regarding  claim 18, Iizuka teaches accept an operation for inputting the predetermined solid shape of the target object on the real space([para 0009;0014]- D information of an object during image inputting is measured, and since the position, size, and shape of a CG character which is to be virtually laid out in a real world are not calculated, even when portions of the object and CG character collide each other in a composite image, such collision cannot be detected (although collision between an object and moving robot can be detected, the sizes and shapes of the moving robot and CG character do not always match)).
Regarding claim 19, Iizuka teaches display the first image indicating the target object in a view of the an appearance based on a position of the camera and an attitude of the camera ([para 0009]- a method using a motion-controlled camera has been proposed.  In this method, image input parameters (the position, direction, zoom ratio, focus value, and the like of a camera as image input means) for respective image input times are determined in accordance with a scenario created in advance, and image input is made while moving the camera according to the image input parameters for respective times).
Regarding claim 20, Iizuka teaches display the first image indicating the target object in a view of the appearance based on an angle of the camera([see in Fig.1 para 0172]-a control command input device, moving device 103 controls the movement and posture in accordance with control information received from the moving device controller 111.  In this way, the image input device 101 can take images in every directions from an arbitrary position; [see also para 0172]).
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 16.Hence; all limitations for method claim 21 have been met in device claim 16.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 17.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 18.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 19.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 20.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 16.Hence; all limitations for method claim 26 have been met in device claim 16.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 17. 
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 18.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 19.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 20.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka in view of Milnes and Chang as applied to claim 16 above and further in view of Murayama, Hajime (US 2005/0226530 A1; hereinafter as Hajime).
Regarding claim 31, the combination of Iizuka, Milnes and Chang don’t explicitly disclose delete the first image before the movement from the captured image when displaying the first image after the movement on the captured image.
In an analogous art, delete the first image before the movement from the captured image when displaying the first image after the movement on the captured image([para 0098;0101;0104]- when the history thumbnail image 5 as the deletion target is in the current state, the processing portion 37 moves the current state to a history process just before the deletion target, and updates and displays an image corresponding to the current history thumbnail image 5 after movement in the edition image display area 4 at steps T20 to T21. Then, at a step T22, the processing portion 37 deletes the thumbnail image 5 as the deletion target, and the control returns). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hajime to the modified system of Iizuka, Milnes and Chang a technique of simply and easily executing a reattempt of information processing including an image [Hajime; para 0003].



Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Aoyama et al., US 2008/0317373 A1, discloses image processing method capable of easily and accurately detecting ridge strength of an image.
2.	KASHARA et. al., US 2013/0208005 A1, discloses an improved mechanism that can effectively assist a user in capturing an image of a subject in the three-dimensional space.
3.	Sakai et al., US 2017/0148176 A1, discloses scoring and evaluating a dance of a person, there is a technology related to a game in which a part of a person's body is moved to a song.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487